FILED
                            NOT FOR PUBLICATION                              JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10480

               Plaintiff - Appellee,             D.C. No. 4:14-cr-01190-CKJ

 v.
                                                 MEMORANDUM*
LOREN ANTHONY GASTELUM,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Loren Anthony Gastelum appeals from the district court’s judgment and

challenges the ten-year term of supervised release imposed following his guilty-




           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

      **     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
plea conviction for failure to register as a sex offender, in violation of 18 U.S.C.

§ 2250(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Gastelum first contends that the district court erred by failing to reassign the

case to a different judge after the government breached the parties’ plea agreement.

Because Gastelum “both invited the error, and relinquished a known right” by

withdrawing his objection to the alleged breach, agreeing to an oral modification of

the plea agreement, and asking the district court to proceed with sentencing, any

“error is waived and therefore unreviewable” on appeal. United States v. Perez,

116 F.3d 840, 845 (9th Cir. 1997) (en banc).

      Gastelum next contends that the district court procedurally erred by failing

to respond to his arguments for lenience and to explain the term of supervised

release adequately. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects

that the district court listened to Gastelum’s mitigating arguments and sufficiently

explained the sentence. See Rita v. United States, 551 U.S. 338, 358-59 (2007).

      Gastelum finally contends that the term of supervised release is

substantively unreasonable in light of his mitigating arguments. Considering the

18 U.S.C. § 3553(a) factors and the totality of the circumstances, including

Gastelum’s mental illness and history of substance abuse, the district court did not


                                           2                                     14-10480
abuse its discretion in imposing the ten-year term. See Gall v. United States, 552
U.S. 38, 51 (2007).

      AFFIRMED.




                                          3                                   14-10480